IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA,
Case No. CR -12-67-BLG-SPW
Plaintiff,
VS. ORDER
REGARDING USE OF VIDEO OR
VINCE LEE WHITEMAN TELECONFERENCING
Defendant.

 

In accord with Administrative Order 20-17 (March 30, 2020), this Court finds:

 

v

 

 

That the Defendant (or the Juvenile) has consented to the use of video

 

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after
consultation with counsel; and

The proceeding(s) held on this date may be conducted by:

 

v Video Conference

 

 

 

 

Teleconference because the Defendant (or the Juvenile) is detained at a

 

facility lacking video teleconferencing capability.

DATED this 294 day gf April , 2020.

)

SUSAN P. WATTERS
US DISTRICT COURT JUDGE
